USDC IN/ND case 1:18-cv-00027-WCL-SLC document 31 filed 03/25/20 page 1 of 3


                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               FORT WAYNE DIVISION

 UNITED STATES,

                  Plaintiff,
                                              Case No. 1:18-cv-00027-WCL-SLC
        v.
                                              District Judge William C. Lee
                                              Magistrate Judge Susan L. Collins
 MICHAEL BLACK,

                 Defendant.


                      PLAINTIFF UNITED STATES’ REPLY BRIEF


      In his response, ECF No. 27, to the government's motion for partial summary

judgment, ECF No. 24, Michael Black expressly concedes liability for the Form 940 and

Form 941 liabilities in the pending motion:

      The Motion for Partial Summary Judgment filed by the United States on
      December 30, 2019 contains numerous allegations of tax, penalties, and
      interest against Michael Black. This response concedes the assessed tax,
      penalties, and interest for the 941 and 940 taxes and asserts a dispute of
      material fact regarding the penalty asserted under I.R.C. § 6721(e).

ECF No. 27 at p. 1.

      To avoid the time and expense of a trial on the factual disputes raised by Michael

Black regarding a small portion of the government’s claims and to quickly resolve this

case, the United States hereby consents to the dismissal with prejudice of its penalty

claim under I.R.C. § 6721 and the other claims set forth in its Amended Complaint, ECF

No. 5, that are not the subject matter of its motion for summary judgment. As a result,

the granting of the United States’ motion for summary judgment, as modified herein, will

resolve all remaining claims asserted by the United States in its Amended Complaint,

ECF No. 5.



                                       Page 1 of 3
USDC IN/ND case 1:18-cv-00027-WCL-SLC document 31 filed 03/25/20 page 2 of 3


       In accordance with the Northern District of Indiana's CM/ECF Civil and Criminal

User Manual at page 6, subsection II(F), the United States has submitted to the Court by

electronic mail in Microsoft Word format another proposed judgment that is consistent

with this reply.


                                            Respectfully submitted,

                                            RICHARD E. ZUCKERMAN
                                            Principal Deputy Assistant Atty. General
        Wednesday, March 25, 2020           Tax Division U.S. Dept. of Justice

 Local Counsel:
                                            /s/ L. Steven Schifano
 THOMAS L. KIRSCH II                        ________________________________
 United States Attorney                     L. Steven Schifano
                                            Trial Attorney, Tax Division
                                            U.S. Department of Justice
                                            P.O. Box 55, Ben Franklin Station
                                            Washington, D.C. 20044
                                            (202) 307-6575 Phone
                                            (202) 514-5238 Fax
                                            L.Steven.Schifano@usdoj.gov
                                            Wisconsin Bar # 1019644
                                            Counsel for the United States




                                      Page 2 of 3
USDC IN/ND case 1:18-cv-00027-WCL-SLC document 31 filed 03/25/20 page 3 of 3




                             CERTIFICATE OF SERVICE


       I certify that the attached motion has been served this date via electronic court

filing upon the following:

                              Michael Black
                              c/o Atty. Patrick W Thomas

       I certify that a copy of the proposed judgment, referenced above and delivered to

the Court by electronic mail, has been served this date, by depositing a hardcopy in the

United States mail, postage prepaid, addressed as follows:

                              Michael Black
                              c/o Atty. Patrick W. Thomas
                              Notre Dame Tax Clinic
                              725 Howard Street
                              South Bend, Indiana 46617


       Wednesday, March 25, 2020


                                            /s/ L. Steven Schifano
                                            ________________________________
                                            L. Steven Schifano, Trial Attorney
                                            U.S. Department of Justice Tax Division
                                            P.O. Box 55, Ben Franklin Station
                                            Washington, D.C. 20044
                                            (202) 307-6575 Phone
                                            (202) 514-5238 Fax
                                            l.steven.schifano@usdoj.gov
                                            Wisconsin Bar # 1019644
                                            Counsel for the United States




                                      Page 3 of 3
